        Case 1:19-cv-00902-EAW Document 86 Filed 12/09/19 Page 1 of 14



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________________________

MICHAEL P. KEARNS, in his individual capacity and
official capacity as Clerk of the County of Erie, New York,

                                      Plaintiff,                   No. 1:19-cv-00902-EAW

vs.                                                                [2d Cir. No. 19-3769]


ANDREW M. CUOMO, in his official capacity as
Governor of the State of New York,
LETITIA A. JAMES, in her official capacity as
Attorney General of the State of New York, and
MARK J.F. SCHROEDER, in his official capacity as
Commissioner of the New York State Department of
Motor Vehicles,

                              Defendants.
________________________________________________



                       INDEX TO THE RECORD ON APPEAL

                 The Index to the Record on Appeal consists of the documents on the appended

docket report.
         Case 1:19-cv-00902-EAW Document 86 Filed 12/09/19 Page 2 of 14



Dated:       December 9, 2019
             Buffalo, New York
                                           Respectfully submitted,

                                           MICHAEL A. SIRAGUSA
                                           Erie County Attorney and Attorney for
                                           Plaintiff Michael P. Kearns in his individual
                                           capacity and official capacity as Clerk of the
                                           County of Erie, New York

                                           By: s/ Kenneth R. Kirby
                                           KENNETH R. KIRBY, ESQ.
                                           Assistant County Attorney, of Counsel
                                           95 Franklin Street, Suite 1635
                                           Buffalo, NY 14202
                                           Tel: (716) 858-2208
                                           Email: kenneth.kirby@erie.gov

                                           By: s/ Thomas J. Navarro
                                           THOMAS J. NAVARRO, JR.
                                           Assistant County Attorney, of Counsel
                                           95 Franklin Street, Suite 1635
                                           Buffalo, NY 14202
                                           Tel: (716) 858-2208
                                           Email: thomas.navarro@erie.gov




                                       2
                 Case 1:19-cv-00902-EAW Document 86 Filed 12/09/19 Page 3 of 14

12/8/2019                                                     CM/ECF LIVE(C) - U.S. District Court:nywd

                                                                                                                    APPEAL,MEDIATION

                                                 U.S. DISTRICT COURT
                                U.S. District Court, Western District of New York (Buffalo)
                                   CIVIL DOCKET FOR CASE #: 1:19-cv-00902-EAW


 Kearns v. Cuomo et al                                                                   Date Filed: 07/08/2019
 Assigned to: Hon. Elizabeth A. Wolford                                                  Date Terminated: 11/12/2019
 Cause: 28:2201 Constitutionality of State Statute(s)                                    Jury Demand: None
                                                                                         Nature of Suit: 950 Constitutional - State Statute
                                                                                         Jurisdiction: Federal Question
 Plaintiff
 Michael P. Kearns                                                        represented by Thomas J. Navarro
 in his official capacity as Clerk of the County of                                      Erie County Department of Law
 Erie, New York                                                                          95 Franklin Street
                                                                                         16th Floor
                                                                                         Buffalo, NY 14202
                                                                                         716-858-2243
                                                                                         Fax: 716-858-2281
                                                                                         Email: thomas.navarro@erie.gov
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                         Kenneth R. Kirby
                                                                                         County of Erie
                                                                                         Department of Law
                                                                                         95 Franklin Street,
                                                                                         Suite 1634
                                                                                         Buffalo, NY 14202
                                                                                         716-858-2226
                                                                                         Fax: 716-858-2281
                                                                                         Email: kenneth.kirby@erie.gov
                                                                                         ATTORNEY TO BE NOTICED


 V.
 Defendant
 Andrew M. Cuomo                                                          represented by George Michael Zimmermann
 in his official capacity as Governor of the State                                       Office of the New York State Attorney General
 of New York                                                                             Main Place Tower
                                                                                         Suite 300A
                                                                                         350 Main Street
                                                                                         Buffalo, NY 14202
                                                                                         716-853-8400
                                                                                         Email: George.Zimmermann@ag.ny.gov
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                         Linda Fang
                                                                                         New York State Office of the Attorney General
                                                                                         28 Liberty Street
                                                                                         23rd Floor
                                                                                         New York, NY 10005
                                                                                         212 416-8656
                                                                                         Fax: 212 416-8962
                                                                                         Email: linda.fang@ag.ny.gov

https://ecf.nywd.uscourts.gov/cgi-bin/DktRpt.pl?568528075614547-L_1_0-1                                                                  1/12
                 Case 1:19-cv-00902-EAW Document 86 Filed 12/09/19 Page 4 of 14

12/8/2019                                                     CM/ECF LIVE(C) - U.S. District Court:nywd

                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                         Joel J. Terragnoli
                                                                                         New York State Attorney General
                                                                                         Main Place Tower
                                                                                         Suite 300A
                                                                                         350 Main Street
                                                                                         Buffalo, NY 14202
                                                                                         716-853-8419
                                                                                         Email: Joel.Terragnoli@ag.ny.gov
                                                                                         ATTORNEY TO BE NOTICED

 Defendant
 Letitia A. James                                                         represented by George Michael Zimmermann
 in her official capacity as Attorney General of                                         (See above for address)
 the State of New York                                                                   LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                         Linda Fang
                                                                                         (See above for address)
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                         Joel J. Terragnoli
                                                                                         (See above for address)
                                                                                         ATTORNEY TO BE NOTICED

 Defendant
 Mark J.F. Schroeder                                                      represented by George Michael Zimmermann
 in his official capacity as Commissioner of the                                         (See above for address)
 New York State Department of Motor Vehicles                                             LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                         Linda Fang
                                                                                         (See above for address)
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                         Joel J. Terragnoli
                                                                                         (See above for address)
                                                                                         ATTORNEY TO BE NOTICED

 Defendant
 New York State Conservative Party                                        represented by Frank John Jacobson
 TERMINATED: 10/10/2019                                                                  Law Office of Ralph C. Lorigo
                                                                                         101 Slade Avenue
                                                                                         West Seneca, NY 14224
                                                                                         (716) 824-7200
                                                                                         Fax: (716) 824-8728
                                                                                         Email: lorigo@lorigo.com
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

 Amicus
 Immigration Reform Law Institute                                         represented by Christopher J. Hajec
                                                                                         Immigration Reform Law Institute
                                                                                         25 Masssachusetts Ave NW
                                                                                         Suite 335

https://ecf.nywd.uscourts.gov/cgi-bin/DktRpt.pl?568528075614547-L_1_0-1                                                     2/12
                 Case 1:19-cv-00902-EAW Document 86 Filed 12/09/19 Page 5 of 14

12/8/2019                                                     CM/ECF LIVE(C) - U.S. District Court:nywd

                                                                                         Washington, DC 20001
                                                                                         202-232-5590
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED
 Amicus
 Amici States                                                             represented by Joshua Perry
 the States of Connecticut, California, Delaware,                                        Attorney General, State of Connecticut
 Hawaii, Illinois, Maryland, Nevada, and                                                 Special Counsel for Civil Rights
 Washington, and the District of Columbia                                                55 Elm Street
                                                                                         Hartford, CT 06106-0120
                                                                                         860-808-5318
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

 Amicus
 Christopher Dunn
 TERMINATED: 09/11/2019
 Amicus
 New York Civil Liberties Union (NYCLU)                                   represented by Amy Louise Belsher
                                                                                         New York Civil Liberties Union Foundation
                                                                                         125 Broad Street
                                                                                         19th Floor
                                                                                         New York, NY 10004
                                                                                         212-607-3342
                                                                                         Fax: 212-607-3318
                                                                                         Email: abelsher@nyclu.org
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                         Antony Philip Falconer Gemmell
                                                                                         New York Civil Liberties Union Foundation
                                                                                         125 Broad Street
                                                                                         19th Floor
                                                                                         New York, NY 10004
                                                                                         212-607-3320
                                                                                         Fax: 212-607-3318
                                                                                         Email: agemmell@nyclu.org
                                                                                         ATTORNEY TO BE NOTICED

                                                                                         Christopher T. Dunn
                                                                                         NY Civil Liberties Union
                                                                                         125 Broad Street
                                                                                         17th Floor
                                                                                         New York, NY 10004
                                                                                         212-344-3005
                                                                                         Fax: 212-344-3329
                                                                                         Email: cdunn@nyclu.org
                                                                                         ATTORNEY TO BE NOTICED


 V.
 Movant
 Daniel T. Warren                                                         represented by Daniel T. Warren
 TERMINATED: 10/10/2019                                                                  836 Indian Church Road
                                                                                         West Seneca, NY 14224
                                                                                         PRO SE

https://ecf.nywd.uscourts.gov/cgi-bin/DktRpt.pl?568528075614547-L_1_0-1                                                              3/12
                 Case 1:19-cv-00902-EAW Document 86 Filed 12/09/19 Page 6 of 14

12/8/2019                                                     CM/ECF LIVE(C) - U.S. District Court:nywd

 Movant
 Rural and Migrant Ministry, et al                                        represented by Anthony D. Boccanfuso
 LatinoJustice PRLDEF                                                                    Arnold & Porter
 475 Riverside Drive                                                                     399 Park Avenue
 Suite 1901                                                                              New York, NY 10022
 New York, NY 10115                                                                      (212) 715-1315
 212.219.3360                                                                            Fax: 212-715-1399
 TERMINATED: 10/10/2019                                                                  Email: Anthony_Boccanfuso@aporter.com
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                         Francisca D. Fajana
                                                                                         Latino Justice PRLDEF
                                                                                         475 Riverside Drive
                                                                                         Suite 1901
                                                                                         New York, NY 10115
                                                                                         212-739-7576
                                                                                         Fax: 212-739-7576
                                                                                         Email: ffajana@latinojustice.org
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                         Jackson Chin
                                                                                         Latino Justice PRLDEF
                                                                                         475 Riverside Drive
                                                                                         Suite 1901
                                                                                         New York, NY 10115
                                                                                         212 739-7572
                                                                                         Email: jchin@latinojustice.org
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                         Jorge Luis Vasquez , Jr.
                                                                                         LatinoJustice PRLDEF
                                                                                         475 Riverside Drive
                                                                                         Suite 1903
                                                                                         New York, NY 10115
                                                                                         212-739-7590
                                                                                         Email: jvasquez@latinojustice.org
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                         Colleen S. Lima
                                                                                         Arnold & Porter Kaye Scholer LLP
                                                                                         250 West 55th Street
                                                                                         New York, NY 10019-9710
                                                                                         212-836-7441
                                                                                         Fax: 212-836-8689
                                                                                         Email: colleen.lima@arnoldporter.com
                                                                                         PRO HAC VICE
                                                                                         ATTORNEY TO BE NOTICED

                                                                                         Kathleen A. Reilly
                                                                                         Arnold & Porter Kaye Scholer LLP
                                                                                         250 West 55th Street
                                                                                         New York, NY 10019-9710
                                                                                         212-836-7450
                                                                                         Fax: 212-836-8689
                                                                                         Email: kathleen.reilly@arnoldporter.com
                                                                                         ATTORNEY TO BE NOTICED
https://ecf.nywd.uscourts.gov/cgi-bin/DktRpt.pl?568528075614547-L_1_0-1                                                            4/12
                 Case 1:19-cv-00902-EAW Document 86 Filed 12/09/19 Page 7 of 14

12/8/2019                                                     CM/ECF LIVE(C) - U.S. District Court:nywd


                                                                                         Maurice Weathers Sayeh
                                                                                         Arnold & Porter Kaye Scholer LLP
                                                                                         250 West 55th Street
                                                                                         New York, NY 10019-9710
                                                                                         212-836-7864
                                                                                         Fax: 212-836-8689
                                                                                         Email: maurice.sayeh@arnoldporter.com
                                                                                         ATTORNEY TO BE NOTICED
 Movant
 United States Attorney for the Western                                   represented by David M. Coriell
 District of New York                                                                    U.S. Attorney's Office
                                                                                         Federal Centre
                                                                                         138 Delaware Avenue
                                                                                         Buffalo, NY 14202
                                                                                         716-843-5731
                                                                                         Fax: 716-551-5563
                                                                                         Email: david.coriell@usdoj.gov
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED


  Date Filed          #   Docket Text
  07/08/2019          1 COMPLAINT against Andrew M. Cuomo, Letitia A. James, Mark J.F. Schroeder, filed by Michael P.
                        Kearns. (Attachments: # 1 Civil Cover Sheet, # 2 Summons Cuomo, # 3 Summons James, # 4
                        Summons Schroeder)(KLH) (Entered: 07/09/2019)
  07/08/2019              Filing fee: $ 400.00, receipt number BUF064994 (KLH) (Entered: 07/09/2019)
  07/09/2019              Summons Issued as to Andrew M. Cuomo, Letitia A. James, Mark J.F. Schroeder. (KLH) (Entered:
                          07/09/2019)
  07/09/2019              Notice of Availability of Magistrate Judge: A United States Magistrate of this Court is available to
                          conduct all proceedings in this civil action in accordance with 28 U.S.C. 636c and FRCP 73. The
                          Notice, Consent, and Reference of a Civil Action to a Magistrate Judge form (AO-85) is available for
                          download at http://www.uscourts.gov/services-forms/forms. (KLH) (Entered: 07/09/2019)
  07/09/2019              AUTOMATIC REFERRAL to Mediation The ADR Plan is available for download at
                          http://www.nywd.uscourts.gov/alternative-dispute-resolution(KLH) (Entered: 07/09/2019)
  07/11/2019          2 NOTICE of Appearance by Kenneth R. Kirby on behalf of Michael P. Kearns (Kirby, Kenneth)
                        (Entered: 07/11/2019)
  07/17/2019          3 First MOTION for Preliminary Injunction by Michael P. Kearns. (Attachments: # 1 Declaration, # 2
                        Exhibit A, # 3 Exhibit B, # 4 Exhibit C, # 5 Exhibit D, # 6 Exhibit E, # 7 Exhibit F, # 8 Exhibit G, # 9
                        Exhibit H, # 10 Exhibit I, # 11 Exhibit J, # 12 Declaration, # 13 Exhibit A, # 14 Exhibit B, # 15 Exhibit
                        C, # 16 Memorandum in Support)(Navarro, Thomas) (Entered: 07/17/2019)
  07/17/2019          4 TEXT ORDER. A telephone conference to discuss scheduling regarding 3 Plaintiff's Motion for a
                        Preliminary Injunction is set for Thursday, July 18, 2019, at 2:30 p.m. Call-in instructions will be e-
                        mailed to counsel in advance of the conference. SO ORDERED. Signed by Hon. Elizabeth A. Wolford
                        on 07/17/2019. (CDH). (Entered: 07/17/2019)
  07/18/2019          5 NOTICE of Appearance by George Michael Zimmermann on behalf of Andrew M. Cuomo, Letitia A.
                        James, Mark J.F. Schroeder (Zimmermann, George) (Entered: 07/18/2019)
  07/18/2019          6 AFFIDAVIT of Service for Summons and Complaint served on Gov. Andrew Cuomo on July 11,2019,
                        filed by Michael P. Kearns. (Navarro, Thomas) (Entered: 07/18/2019)
  07/18/2019          7 AFFIDAVIT of Service for Summons and Complaint served on Letitia James on July 11,2019, filed by
                        Michael P. Kearns. (Navarro, Thomas) (Entered: 07/18/2019)


https://ecf.nywd.uscourts.gov/cgi-bin/DktRpt.pl?568528075614547-L_1_0-1                                                          5/12
                 Case 1:19-cv-00902-EAW Document 86 Filed 12/09/19 Page 8 of 14

12/8/2019                                                     CM/ECF LIVE(C) - U.S. District Court:nywd

  07/18/2019          8 AFFIDAVIT of Service for Summons and Complaint served on Mark Schroeder on July 11, 2019, filed
                        by Michael P. Kearns. (Navarro, Thomas) (Entered: 07/18/2019)
  07/18/2019          9 NOTICE of Appearance by Joel J. Terragnoli on behalf of All Defendants (Terragnoli, Joel) (Entered:
                        07/18/2019)
  07/18/2019         10 Minute Entry for proceedings held before Hon. Elizabeth A. Wolford: Appearances: Thomas J.
                        Navarro, Esq. and Kenneth R. Kirby, Esq. on behalf of plaintiff; Joel Terragnoli, AAG and George
                        Zimmerman, AAG on behalf of defendants. Telephone Conference held on 7/18/2019 regarding
                        Motion for Preliminary Injunction 3 . Defendants' time to Answer or otherwise respond to the
                        Complaint is stayed. Oral Argument regarding Motion for Preliminary Injunction 3 is set for 9/25/2019
                        at 2:00 PM in US Courthouse, 2 Niagara Square, Buffalo, NY 14202-3350 before Hon. Elizabeth A.
                        Wolford. (Court Reporter Karen Bush.) (DPS) (Entered: 07/18/2019)
  07/18/2019         11 TEXT ORDER re 3 Motion for a Preliminary Injunction. Defendants' response is due on or before
                        August 16, 2019. Plaintiff's reply is due on or before September 16, 2019. Oral argument is set for
                        September 25, 2019, at 2:00 p.m. at the United States Courthouse, 2 Niagara Square, Buffalo, New
                        York. Defendants' deadline to answer or otherwise respond to the Complaint is held in abeyance
                        pending further order of the Court. SO ORDERED. Signed by Hon. Elizabeth A. Wolford on
                        07/18/2019. (CDH). (Entered: 07/18/2019)
  07/24/2019         12 AFFIDAVIT of Service for Preliminary Injuction served on Andrew Cuomo on July 19,2019, filed by
                        Michael P. Kearns. (Navarro, Thomas) (Entered: 07/24/2019)
  07/24/2019         13 AFFIDAVIT of Service for Preliminary Injunction served on Letitia James on July 19, 2019, filed by
                        Michael P. Kearns. (Navarro, Thomas) (Entered: 07/24/2019)
  07/24/2019         14 AFFIDAVIT of Service for Preliminary Injunction served on Mark Schroeder on July 19, 2019, filed by
                        Michael P. Kearns. (Navarro, Thomas) (Entered: 07/24/2019)
  07/31/2019         15 Letter to the Hon. Elizabeth A. Wolford from Joshua Perry dated July 31, 2019 regarding the intention
                        of the Attorney General for the State of Connecticut to file an amicus brief. (JMM) (Entered:
                        07/31/2019)
  07/31/2019         16 TEXT ORDER re 15 Letter. The Court grants the Connecticut Attorney General's request for leave to
                        file an amicus brief in support of Defendants. The amicus brief is due on or before 8/23/2019. Replies
                        are due on or before 9/16/2019. SO ORDERED. Signed by Hon. Elizabeth A. Wolford on 7/31/2019.
                        (KAC) (A copy of this Text Order has been mailed to the Connecticut Attorney General's office)
                        (Entered: 07/31/2019)
  08/08/2019         17 MOTION for Intervention to Move for Dismissal of the Complaint or Alternatively to be Permitted to
                        Participate Amicus Curiae by Daniel T. Warren. (Attachments: # 1 Declaration, # 2 Memorandum of
                        Law, # 3 Exhibit Declaration of Service, Cover, Envelope)(KLH) (Entered: 08/08/2019)
  08/08/2019         18 TEXT ORDER re 17 Motion for Intervention. Responses are due on or before 8/22/2019. Replies are
                        due on or before 8/29/2019. SO ORDERED. Signed by Hon. Elizabeth A. Wolford on 8/8/2019. (KAC)
                        (A copy of this Text Order has been mailed to Movant-Intervenor) (Entered: 08/08/2019)
  08/13/2019         23 ORDER granting defendants' request for leave to exceed the page limit on a memorandum of law.
                        Signed by Hon. Elizabeth A. Wolford on 8/13/2019. (KLH) (Entered: 08/15/2019)
  08/14/2019         19 Letter to the Hon. Elizabeth A. Wolford from Christopher J. Hajec dated August 14, 2019 regarding the
                        intention of the Immigration Reform Law Institute to file an amicus brief. (KAC) (Entered:
                        08/14/2019)
  08/14/2019         20 TEXT ORDER re 19 Letter. The Court grants the Immigration Reform Law Institute's request for leave
                        to file an amicus brief in support of Plaintiff. The amicus brief as submitted will be docketed by the
                        Clerk of Court. Replies are due on or before 9/16/2019. SO ORDERED. Signed by Hon. Elizabeth A.
                        Wolford on 8/14/2019. (KAC) (A copy of this Text Order has been mailed to the Immigration Reform
                        Law Institute) (Entered: 08/14/2019)
  08/14/2019         21 Amicus Curiae Brief entered by Christopher J. Hajec on behalf of Immigration Reform Law Institute.
                        (KLH) (Entered: 08/14/2019)
  08/15/2019         22 NOTICE of Appearance by Linda Fang on behalf of Andrew M. Cuomo, Letitia A. James, Mark J.F.
                        Schroeder (Fang, Linda) (Entered: 08/15/2019)
https://ecf.nywd.uscourts.gov/cgi-bin/DktRpt.pl?568528075614547-L_1_0-1                                                          6/12
                 Case 1:19-cv-00902-EAW Document 86 Filed 12/09/19 Page 9 of 14

12/8/2019                                                     CM/ECF LIVE(C) - U.S. District Court:nywd

  08/16/2019         24 MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM AND FOR LACK OF SUBJECT
                        MATTER JURISDICTION by Andrew M. Cuomo, Letitia A. James, Mark J.F. Schroeder.
                        (Attachments: # 1 Affidavit of Ann Scott in Support of Motion to Dismiss, # 2 Exhibit A to Scott Aff.,
                        # 3 Exhibit B to Scott Aff.)(Fang, Linda) (Entered: 08/16/2019)
  08/16/2019         25 MEMORANDUM in Support re 24 MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
                        AND FOR LACK OF SUBJECT MATTER JURISDICTION AND IN OPPOSITION TO 3 MOTION
                        FOR A PRELIMINARY INJUNCTION filed by Andrew M. Cuomo, Letitia A. James, Mark J.F.
                        Schroeder. (Fang, Linda) (Entered: 08/16/2019)
  08/19/2019         26 TEXT ORDER re 24 Motion to Dismiss. On or before 8/21/2019, the parties shall meet and confer
                        concerning a proposed briefing schedule regarding the 24 Motion to Dismiss, and submit to the Court
                        either a mutually acceptable proposal or alternatively submit competing proposals. SO ORDERED.
                        Signed by Hon. Elizabeth A. Wolford on 8/19/2019. (KAC) (Entered: 08/19/2019)
  08/20/2019         27 Letter filed by Michael P. Kearns as to Letitia A. James, Andrew M. Cuomo, Mark J.F. Schroeder
                        regarding proposed briefing schedule and proposed (rescheduled) oral argument date. (Kirby,
                        Kenneth) (Entered: 08/20/2019)
  08/20/2019         28 TEXT ORDER. The Court is in receipt of the parties' joint proposal regarding deadlines for the
                        pending motions in this matter. The Court has no objection to the briefing deadlines requested by the
                        parties. However, the Court is not available for oral argument on October 4, 2019, as the parties have
                        proposed. The Court can make arrangements to be available for oral argument on October 8, 2019, in
                        Buffalo. By the close of business on August 23, 2019, the parties shall inform the Court of their
                        availability for oral argument on October 8, 2019. SO ORDERED. Signed by Hon. Elizabeth A.
                        Wolford on 08/20/2019. (CDH). (Entered: 08/20/2019)
  08/21/2019         29 TEXT ORDER re 3 Motion for Preliminary Injunction and 24 Motion to Dismiss. Based upon the
                        proposal from the parties, the Court hereby amends the schedule pertaining to the pending motions in
                        this matter as follows: Plaintiff's reply in support of the 3 Motion for Preliminary Injunction and
                        opposition to the 24 Motion to Dismiss are due on or before 9/16/2019; Defendants' reply in support of
                        the 24 Motion to Dismiss is due on or before 9/27/2019; Any responses to the amicus briefs of the
                        Connecticut Attorney General and Immigration Reform Law Institute are due on or before 9/27/2019.

                          To allow sufficient time for briefing, the oral argument regarding the 3 Motion for Preliminary
                          Injunction and 24 Motion to Dismiss originally scheduled for 9/25/2019 at 2:00 PM is hereby
                          adjourned to 10/23/2019 at 10:00 AM in US Courthouse, 2 Niagara Square, Buffalo, NY 14202-3350
                          before Hon. Elizabeth A. Wolford.

                          Finally, the Court hereby sets a deadline of Friday, September 6, 2019, for the filing of any requests for
                          leave to submit an amicus brief. Any potential amicus curiae seeking leave to file an amicus brief must,
                          on or before September 6, 2019, file a request with the Court for leave to file an amicus brief with the
                          proposed brief attached. SO ORDERED. Signed by Hon. Elizabeth A. Wolford on 8/21/2019. (KAC)
                          (Entered: 08/21/2019)
  08/22/2019         30 MEMORANDUM in Opposition re 17 MOTION for Intervention to Move for Dismissal of the
                        Complaint or Alternatively to be Permitted to Participate Amicus Curiae filed by Michael P. Kearns.
                        (Kirby, Kenneth) (Entered: 08/22/2019)
  08/22/2019         31 RESPONSE in Opposition re 17 MOTION for Intervention to Move for Dismissal of the Complaint or
                        Alternatively to be Permitted to Participate Amicus Curiae filed by Andrew M. Cuomo, Letitia A.
                        James, Mark J.F. Schroeder. (Fang, Linda) (Entered: 08/22/2019)
  08/22/2019         32 CERTIFICATE OF SERVICE by Andrew M. Cuomo, Letitia A. James, Mark J.F. Schroeder re 25
                        Memorandum in Support of Motion, 24 MOTION TO DISMISS FOR FAILURE TO STATE A
                        CLAIM AND FOR LACK OF SUBJECT MATTER JURISDICTION, 31 Response in Opposition to
                        Motion to non CM/ECF participants (Fang, Linda) (Entered: 08/22/2019)
  08/23/2019         33 Letter filed by Michael P. Kearns as to Letitia A. James, Andrew M. Cuomo, Mark J.F. Schroeder
                        Letter to Judge Wolford regarding 28 U.S.C. sec. 2403(a). (Kirby, Kenneth) (Entered: 08/23/2019)
  08/23/2019         34 TEXT ORDER re 33 Letter. By no later than the close of business on Monday, August 26, 2019,
                        Defendants shall file a letter setting forth their position on the applicability of 28 U.S.C. § 2403 (and

https://ecf.nywd.uscourts.gov/cgi-bin/DktRpt.pl?568528075614547-L_1_0-1                                                             7/12
                Case 1:19-cv-00902-EAW Document 86 Filed 12/09/19 Page 10 of 14

12/8/2019                                                     CM/ECF LIVE(C) - U.S. District Court:nywd

                          related Federal Rule of Civil Procedure 5.1) to the instant matter. SO ORDERED. Signed by Hon.
                          Elizabeth A. Wolford on 08/23/2019. (CDH) (Entered: 08/23/2019)
  08/23/2019         35 Amicus Curiae Brief entered by Joshua Perry on behalf of Amici States: Connecticut, California,
                        Delaware, Hawaii, Illinois, Maryland, Nevada, and Washington, and the District of Columbia, in
                        Support of Defendants' Motion to Dismiss. (KLH) (Entered: 08/23/2019)
  08/26/2019         36 REPLY/RESPONSE to re 34 Text Order, filed by Andrew M. Cuomo, Letitia A. James, Mark J.F.
                        Schroeder. (Attachments: # 1 Exhibit A)(Terragnoli, Joel) (Entered: 08/26/2019)
  08/28/2019         37 Certification Pursuant to Fed. R. Civ. P. 5.1 and 28 U.S.C. § 2403. Signed by Hon. Elizabeth A.
                        Wolford on 08/28/2019. (CDH)

                          -CLERK TO FOLLOW UP- (Entered: 08/28/2019)
  08/29/2019              Remark: A copy of 37 Certification has been sent to William Barr, Attorney General (Certified Mail
                          #7016 0340 0000 4753 3320) and to Mary Pat Fleming, U.S. Attorney's Office (Certified Mail #7016
                          0340 0000 4753 3337). (KLH) (Entered: 08/29/2019)
  08/30/2019         38 AMENDED DOCUMENT by Michael P. Kearns. Amendment to 1 Complaint First Amended
                        Complaint. (Kirby, Kenneth) (Entered: 08/30/2019)
  08/30/2019         39 MEMORANDUM in Support of 17 MOTION for Intervention to Move for Dismissal of the Complaint
                        or Alternatively to be Permitted to Participate Amicus Curiae filed by Daniel T. Warren. (KLH)
                        (Entered: 08/30/2019)
  09/03/2019              E-Filing Notification regarding 38 AMENDED DOCUMENT by Michael P. Kearns: Incorrect event
                          used to electronically file document. Filer is directed to refile the document utilizing the AMENDED
                          COMPLAINT event, located within the Complaints and Other Initiating Documents category. (KLH)
                          (Entered: 09/03/2019)
  09/03/2019         40 **Disregard - document re-filed at #41**AMENDED COMPLAINT First Amended Complaint against
                        Michael P. Kearns, filed by Michael P. Kearns.(Kirby, Kenneth) Modified on 9/4/2019 (KLH).
                        (Entered: 09/03/2019)
  09/04/2019              E-Filing Notification: Please disregard 40 AMENDED COMPLAINT: Filer will re-file document to
                          select correct defendants. (KLH) (Entered: 09/04/2019)
  09/04/2019         41 AMENDED COMPLAINT First Amended Complaint against Andrew M. Cuomo, Letitia A. James,
                        Mark J.F. Schroeder, filed by Michael P. Kearns.(Kirby, Kenneth) (Entered: 09/04/2019)
  09/04/2019         42 First MOTION Motion to Intervene as Defendants by Rural and Migrant Ministry, et al.(Vasquez,
                        Jorge) (Entered: 09/04/2019)
  09/04/2019         43 First MOTION for anonymity re 42 First MOTION Motion to Intervene as Defendants by Rural and
                        Migrant Ministry, et al.(Chin, Jackson) (Entered: 09/04/2019)
  09/04/2019         44 First MOTION to appear pro hac vice ( Filing fee $ 150 receipt number 0209-3575687.) by Rural and
                        Migrant Ministry, et al.(Vasquez, Jorge) (Entered: 09/04/2019)
  09/04/2019         45 First MOTION to appear pro hac vice by Kate Reilly ( Filing fee $ 150 receipt number 0209-3575686.)
                        by Rural and Migrant Ministry, et al.(Chin, Jackson) (Entered: 09/04/2019)
  09/05/2019              Verified admission to the New York State Bar for Attorney Maurice W. Sayeh (CGJ) (Entered:
                          09/05/2019)
  09/05/2019              Verified admission to the New York State Bar for Attorney Kathleen A. Reilly (CGJ) (Entered:
                          09/05/2019)
  09/05/2019         46 TEXT ORDER re 42 Motion to Intervene and 43 Motion for Anonymity. Responses are due on or
                        before 9/18/2019. SO ORDERED. Signed by Hon. Elizabeth A. Wolford on 9/5/2019. (KAC) (Entered:
                        09/05/2019)
  09/05/2019         47 TEXT ORDER. On September 4, 2019, Plaintiff filed an Amended Complaint as of right pursuant to
                        Fed. R. Civ. P. 15(a)(1)(B). Defendants have 14 days to respond to the Amended Complaint "[u]nless
                        the court orders otherwise." Fed. R. Civ. P. 15(a)(3). Defendants previously filed a motion to dismiss on
                        August 16, 2019. "When a plaintiff amends its complaint while a motion to dismiss is pending the court
https://ecf.nywd.uscourts.gov/cgi-bin/DktRpt.pl?568528075614547-L_1_0-1                                                          8/12
                Case 1:19-cv-00902-EAW Document 86 Filed 12/09/19 Page 11 of 14

12/8/2019                                                     CM/ECF LIVE(C) - U.S. District Court:nywd

                          may den[y] the motion as moot [or] consider [] the merits of the motion in light of the amended
                          complaint." Illiano v. Mineola Union Free Sch. Dist., 585 F. Supp. 2d 341, 349 (E.D.N.Y. 2008).

                          Plaintiff and Defendants are hereby directed to confer and advise the Court on or before September 9,
                          2019, as to their position regarding the 41 Amended Complaint's impact on the 24 Motion to Dismiss
                          and the related briefing schedule (Dkt. 29). The parties are hereby advised that the Court does not
                          intend to adjourn the oral argument date of October 23, 2019, so in the event a revised briefing
                          schedule is proposed, it must take into account the scheduled oral argument date. SO ORDERED.
                          Signed by Hon. Elizabeth A. Wolford on 9/5/2019. (KAC) (Entered: 09/05/2019)
  09/05/2019         48 TEXT ORDER granting 44 Motion to appear pro hac vice on behalf of Maurice W. Sayeh. SO
                        ORDERED. Signed by Hon. Elizabeth A. Wolford on 9/5/2019. (KAC)

                          -CLERK TO FOLLOW UP- (Entered: 09/05/2019)
  09/05/2019         49 TEXT ORDER granting 45 Motion to appear pro hac vice on behalf of Kathleen A. Reilly. SO
                        ORDERED. Signed by Hon. Elizabeth A. Wolford on 9/5/2019. (KAC)

                          -CLERK TO FOLLOW UP- (Entered: 09/05/2019)
  09/06/2019         50 Letter filed by Andrew M. Cuomo, Letitia A. James, Mark J.F. Schroeder as to Andrew M. Cuomo,
                        Letitia A. James, Mark J.F. Schroeder pursuant to the Court's order dated September 5, 2019. (Fang,
                        Linda) (Entered: 09/06/2019)
  09/06/2019         51 TEXT ORDER re 50 Letter. The Court is in receipt of Defendants' letter wherein the parties agree that
                        the 41 Amended Complaint does not moot Defendants' 24 Motion to Dismiss, and the Court will
                        construe Defendants' pending motion to dismiss 24 as directed against the Amended Complaint.
                        Moreover, the Court grants the parties' request to address the new allegations. Accordingly, Defendants
                        may address the new allegations contained in the 41 Amended Complaint as part of their reply papers
                        due on or before September 27, 2019. Plaintiff may respond, only to any arguments concerning the new
                        allegations made by Defendants, on or before October 4, 2019. The briefing schedule regarding the 3
                        Motion for Preliminary Injunction and 24 Motion to Dismiss as set forth at Docket 29 otherwise
                        remains in effect. SO ORDERED. Signed by Hon. Elizabeth A. Wolford on 9/6/2019. (KAC) (Entered:
                        09/06/2019)
  09/06/2019         52 Letter filed by Christopher Dunn as to Andrew M. Cuomo, Letitia A. James, Mark J.F. Schroeder
                        regarding the intention of the New York Civil Liberties Union to file an amicus brief. (Attachments: # 1
                        Exhibit)(Dunn, Christopher) (Entered: 09/06/2019)
  09/09/2019         53 TEXT ORDER re 52 Letter. The Court grants the New York Civil Liberties Union's request for leave to
                        file an amicus brief in support of Defendants. The amicus brief as submitted will be docketed by the
                        Clerk of Court. Any responsive brief is due on or before 9/27/2019. SO ORDERED. Signed by Hon.
                        Elizabeth A. Wolford on 9/9/2019. (KAC) (A copy of this Text Order has been mailed to the New York
                        Civil Liberties Union) (Entered: 09/09/2019)
  09/09/2019         54 Amicus Curiae Brief entered by Amy Louise Belsher on behalf of New York Civil Liberties Union
                        (NYCLU). (KLH) (Entered: 09/09/2019)
  09/10/2019         55 Notice of appearance by Rural and Migrant Ministry (Fajana, Francisca) Modified on 9/11/2019 to
                        correct entry (KLH). (Entered: 09/10/2019)
  09/11/2019         56 Amicus Curiae APPEARANCE entered by Christopher T. Dunn on behalf of New York Civil Liberties
                        Union (NYCLU). (Dunn, Christopher) (Entered: 09/11/2019)
  09/11/2019         57 Amicus Curiae APPEARANCE entered by Antony Philip Falconer Gemmell on behalf of New York
                        Civil Liberties Union (NYCLU). (Gemmell, Antony) (Entered: 09/11/2019)
  09/11/2019         58 Amicus Curiae APPEARANCE entered by Amy Louise Belsher on behalf of New York Civil Liberties
                        Union (NYCLU). (Belsher, Amy) (Entered: 09/11/2019)
  09/11/2019              E-Filing Notification regarding 55 MOTION for Leave to Appear Counsel: Incorrect event used to
                          electronically file document. Clerk corrected entry and terminated motion. No further action required.
                          (KLH) (Entered: 09/11/2019)
  09/16/2019         59 First MOTION to appear pro hac vice by Colleen S. Lima ( Filing fee $ 150 receipt number 0209-

https://ecf.nywd.uscourts.gov/cgi-bin/DktRpt.pl?568528075614547-L_1_0-1                                                            9/12
                Case 1:19-cv-00902-EAW Document 86 Filed 12/09/19 Page 12 of 14

12/8/2019                                                     CM/ECF LIVE(C) - U.S. District Court:nywd

                          3587732.) by Rural and Migrant Ministry, et al.(Boccanfuso, Anthony) (Entered: 09/16/2019)
  09/16/2019         60 MEMORANDUM/BRIEF re 35 Amicus Curiae Appearance, 3 First MOTION for Preliminary
                        Injunction , 24 MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM AND FOR LACK OF
                        SUBJECT MATTER JURISDICTION Plaintiff's Memorandum of Law in Opposition to Defendants'
                        Motion to Dismiss and in Response to the Amici States' Brief and Reply Memorandum of Law in
                        Further Support of [Plaintiff's] Motion for a Preliminary Injunction by Michael P. Kearns.
                        (Attachments: # 1 Exhibit A -- U.S. D.O.J. Brief in States of N.Y., et al v. U.S., # 2 Exhibit B -- U.S.
                        D.O.J.'s Reply Brief in States of N.Y., et al. v. U.S.)(Kirby, Kenneth) (Entered: 09/16/2019)
  09/16/2019         61 MOTION for electronic service of documents by Daniel T. Warren.(KLH) (Entered: 09/16/2019)
  09/17/2019              Verified admission to the New York State Bar for Attorney Colleen S. Lima (CGJ) (Entered:
                          09/17/2019)
  09/17/2019         62 TEXT ORDER granting 59 Motion to appear pro hac vice by Colleen S. Lima. SO ORDERED. Signed
                        by Hon. Elizabeth A. Wolford on 9/17/2019. (KAC)

                          -CLERK TO FOLLOW UP- (Entered: 09/17/2019)
  09/18/2019         63 MEMORANDUM in Opposition re 59 First MOTION to appear pro hac vice by Colleen S. Lima (
                        Filing fee $ 150 receipt number 0209-3587732.), 45 First MOTION to appear pro hac vice by Kate
                        Reilly ( Filing fee $ 150 receipt number 0209-3575686.), 44 First MOTION to appear pro hac vice (
                        Filing fee $ 150 receipt number 0209-3575687.), 43 First MOTION for anonymity re 42 First
                        MOTION Motion to Intervene as Defendants , 42 First MOTION Motion to Intervene as Defendants
                        Plaintiff's Memorandum of Law in Opposition to Rural and Migrant Ministry, et al filed by Michael P.
                        Kearns. (Navarro, Thomas) (Entered: 09/18/2019)
  09/18/2019         64 RESPONSE to Motion re 43 First MOTION for anonymity re 42 First MOTION Motion to Intervene
                        as Defendants , 42 First MOTION Motion to Intervene as Defendants filed by Andrew M. Cuomo,
                        Letitia A. James, Mark J.F. Schroeder. (Fang, Linda) (Entered: 09/18/2019)
  09/20/2019         65 Letter filed by Rural and Migrant Ministry, et al as to Andrew M. Cuomo, Letitia A. James, Mark J.F.
                        Schroeder re: Reply Brief regarding Motion to Intervene (Dkt. 42). (Reilly, Kathleen) (Entered:
                        09/20/2019)
  09/23/2019         66 TEXT ORDER re 65 Letter. The request of proposed organizational and individual intervenors
                        ("Proposed Intervenors") for leave to submit a reply in response to Point I in Plaintiff's 63
                        Memorandum in Opposition to Proposed Intervenors' 42 Motion to Intervene is granted. The reply is
                        due on or before 9/27/2019. The Court reserves decision on Proposed Intervenors' other requests,
                        including the request to file a proposed reply brief in support of the 24 Motion to Dismiss. Therefore, at
                        this time, Proposed Intervenors are only permitted to submit the aforementioned reply in connection
                        with the pending motion to intervene. SO ORDERED. Signed by Hon. Elizabeth A. Wolford on
                        9/23/2019. (KAC) (Entered: 09/23/2019)
  09/24/2019         67 MOTION for Leave to File Amicus Curaie Brief by New York State Conservative Party. (Attachments:
                        # 1 Exhibit Proposed Amicus Curaie Brief)(Jacobson, Frank) (Entered: 09/24/2019)
  09/25/2019         68 Letter filed by Michael P. Kearns as to Andrew M. Cuomo, New York State Conservative Party, Letitia
                        A. James, Mark J.F. Schroeder Letter on behalf of plaintiff indicating plaintiff does not object to New
                        York State Conservative Party's motion for permission to file its proposed amicus curiae brief. (Kirby,
                        Kenneth) (Entered: 09/25/2019)
  09/26/2019         69 ORDER granting defendants'request for leave to exceed the page limit on a reply memorandum of law.
                        Signed by Hon. Elizabeth A. Wolford on 9/26/2019. (KM) (Entered: 09/26/2019)
  09/27/2019         70 MEMORANDUM/BRIEF re 54 Amicus Curiae Appearance Plaintiff's Memorandum of Law in
                        Response to the New York Civil Liberties Union's Amicus Brief by Michael P. Kearns. (Kirby, Kenneth)
                        (Entered: 09/27/2019)
  09/27/2019         71 REPLY/RESPONSE to re 63 Memorandum in Opposition to Motion,, filed by Rural and Migrant
                        Ministry, et al. (Reilly, Kathleen) (Entered: 09/27/2019)
  09/27/2019         72 REPLY to Response to Motion re 24 MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
                        AND FOR LACK OF SUBJECT MATTER JURISDICTION filed by Andrew M. Cuomo, Letitia A.

https://ecf.nywd.uscourts.gov/cgi-bin/DktRpt.pl?568528075614547-L_1_0-1                                                            10/12
                Case 1:19-cv-00902-EAW Document 86 Filed 12/09/19 Page 13 of 14

12/8/2019                                                     CM/ECF LIVE(C) - U.S. District Court:nywd

                          James, Mark J.F. Schroeder. (Attachments: # 1 Certificate of Service for non CM/ECF participants)
                          (Fang, Linda) (Entered: 09/27/2019)
  10/01/2019         73 MEMORANDUM/BRIEF re 72 Reply to Response to Motion, Plaintiff's Memorandum of Law
                        Addressing Defendants' Response to the New Allegations in the Amended Complaint by Michael P.
                        Kearns. (Kirby, Kenneth) (Entered: 10/01/2019)
  10/03/2019         74 MOTION for Extension of Time to File Motion to Intervene by United States Attorney for the Western
                        District of New York. (Attachments: # 1 Exhibit 10.02.2019 Email)(Coriell, David) (Entered:
                        10/03/2019)
  10/03/2019         75 RESPONSE to Motion re 74 MOTION for Extension of Time to File Motion to Intervene filed by
                        Andrew M. Cuomo, Letitia A. James, Mark J.F. Schroeder. (Fang, Linda) (Entered: 10/03/2019)
  10/04/2019         76 TEXT ORDER granting in part and denying in part 74 Motion for Extension of Time to File Motion to
                        Intervene. The Court grants the United States' request that its deadline to intervene be extended to
                        November 12, 2019. To be clear, on or before November 12, 2019, the United States (if it elects to
                        intervene) must file all papers and briefing in support of its position. NO FURTHER EXTENSIONS
                        OF TIME WILL BE GRANTED. The Court denies the United States' request for an adjournment of the
                        oral argument set for October 23, 2019. In the event the United States ultimately intervenes, the Court
                        will determine at that time what, if any, additional briefing and/or argument is necessary. SO
                        ORDERED. Signed by Hon. Elizabeth A. Wolford on 10/04/2019. (CDH). (Entered: 10/04/2019)
  10/07/2019         77 Letter filed by New York Civil Liberties Union (NYCLU) as to Andrew M. Cuomo, New York State
                        Conservative Party, Letitia A. James, Mark J.F. Schroeder Regarding oral arguments on the plaintiffs'
                        motion for a preliminary injunction and the defendants' motion to dismiss. (Gemmell, Antony)
                        (Entered: 10/07/2019)
  10/07/2019         78 RESPONSE to Motion re 17 MOTION for Intervention to Move for Dismissal of the Complaint or
                        Alternatively to be Permitted to Participate Amicus Curiae Letter in opposition filed by Michael P.
                        Kearns. (Navarro, Thomas) (Entered: 10/07/2019)
  10/09/2019         79 DECISION AND ORDER denying without prejudice 42 Motion to Intervene; denying as moot 43
                        Motion to Proceed Anonymously; denying 67 Motion for Leave to File an Amicus Curiae Brief;
                        denying 17 Motion to Intervene; denying as moot 61 Motion for Electronic Service. Signed by Hon.
                        Elizabeth A. Wolford on 10/09/2019. (CDH)(A copy of this Decision and Order was mailed to Daniel
                        T. Warren) Modified on 10/10/2019 to correct typographical error (CDH). (Entered: 10/09/2019)
  10/09/2019         80 TEXT ORDER. Upon reviewing the amicus briefs submitted by the Immigration Reform Law Institute
                        (Dkt. 21), Amici States (Dkt. 35), and New York Civil Liberties Union (Dkt. 52), the Court makes a
                        finding that it will not be necessary for the amici curiae to participate in the oral argument on the
                        Motion for Preliminary Injunction (Dkt. 3) and Motion to Dismiss (Dkt. 24). Accordingly, the Court
                        declines to grant leave for any of the amicus curiae to participate in the oral argument scheduled for
                        October 23, 2019. (Dkt. 29). SO ORDERED. Signed by Hon. Elizabeth A. Wolford on 10/9/2019.
                        (KAC) (Entered: 10/09/2019)
  10/23/2019         81 Minute Entry for proceedings held before Hon. Elizabeth A. Wolford: Appearances: Pltf-Kenneth
                        Kirby, Esq., Thomas Navarro, Esq., Dft-Linda Fang, Esq.Oral Argument held on 10/23/2019 re:
                        Plaintiff's motion for preliminary injunction and Defendants' motion to dismiss. Decision reserved.
                        (Court Reporter Karen Bush.) (SDW) (Entered: 10/23/2019)
  11/04/2019         82 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Motion Argument held on October 23, 2019,
                        before Judge Elizabeth A. Wolford. Court Reporter/Transcriber Karen J. Bush, Contact Info 585-613-
                        4312. Transcript may be viewed at the court public terminal or purchased through the Court
                        Reporter/Transcriber before the deadline for Release of Transcript Restriction. After that date it may be
                        obtained through PACER.. Redaction Request due 11/25/2019. Redacted Transcript Deadline set for
                        12/5/2019. Release of Transcript Restriction set for 2/3/2020. (KLH) (Entered: 11/04/2019)
  11/08/2019         83 DECISION AND ORDER denying as moot 3 Motion for Preliminary Injunction; granting 24 Motion
                        to Dismiss for Failure to State a Claim. Signed by Hon. Elizabeth A. Wolford on 11/08/2019. (CDH)

                          -CLERK TO FOLLOW UP- (Entered: 11/08/2019)
  11/12/2019         84 JUDGMENT in favor of Defendants. Signed by Mary C. Loewenguth, Clerk of Court on 11/12/2019.
                        (KLH) (Entered: 11/12/2019)
https://ecf.nywd.uscourts.gov/cgi-bin/DktRpt.pl?568528075614547-L_1_0-1                                                       11/12
                Case 1:19-cv-00902-EAW Document 86 Filed 12/09/19 Page 14 of 14

12/8/2019                                                     CM/ECF LIVE(C) - U.S. District Court:nywd

  11/13/2019         85 NOTICE OF APPEAL as to 83 Order on Motion for Preliminary Injunction, Order on Motion to
                        Dismiss for Failure to State a Claim, 84 Judgment by Michael P. Kearns. Filing fee $ 505, receipt
                        number 0209-3649853. (Kirby, Kenneth) (Entered: 11/13/2019)
  11/13/2019              Remark: Pursuant to Local Rule 12.1 of the US Court of Appeals for the Second Circuit, Forms C and
                          D must be completed within 14 days after the filing of a notice of appeal. Forms C and D can be
                          obtained at www.ca2.uscourts.gov. (KLH) (Entered: 11/13/2019)




https://ecf.nywd.uscourts.gov/cgi-bin/DktRpt.pl?568528075614547-L_1_0-1                                                     12/12
